Case 2:20-cv-00746-SPC-NPM Document 23 Filed 04/06/21 Page 1 of 2 PageID 73




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

TOMMY D LAY, II , on behalf of
himself and all employees similarly
situated

             Plaintiff,

v.                                               Case No: 2:20-cv-746-SPC-NPM

STORM SMART BUILDING
SYSTEMS, INC.,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is the parties’ Joint Report Regarding Settlement (Doc.

22). The parties are still under an FLSA Scheduling Order (Doc. 12). Their

original settlement report was due March 8. They requested two extensions of

time to continue settlement discussions, which the Court granted (Docs. 19;

21). Now, the parties seek a third extension (Doc. 22). While the Court

appreciates the parties’ good-faith efforts to resolve this action, they must

either settle or begin litigating the case. So the Court denies the request. As

set out in the Scheduling Order, the parties must file a report indicating they



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00746-SPC-NPM Document 23 Filed 04/06/21 Page 2 of 2 PageID 74




settled, wish to engage in formal mediation, request a settlement conference,

or exhausted settlement efforts and will immediately file a CMR.

     Accordingly, it is now

     ORDERED:

     (1) The parties’ request for a third extension (Doc. 22) is DENIED.

     (2) The     parties   must   FILE       another   Joint   Report   Regarding

         Settlement—in accordance with this Order—on or before April 9,

         2021.

     DONE and ORDERED in Fort Myers, Florida on April 6, 2021.




Copies: All Parties of Record




                                         2
